Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Species 2 (Fig. 3), claims 1, 2, 9 and 10 in the reply filed on March 18th, 2021 is acknowledged. Non-elected invention and species, claims 3-8 and 11 have been withdrawn from consideration.  Claims 1-11 are pending.
Action on merits of Species 2, claims 1-2 and 9-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 29th, 2019 and June 28th, 2020 have been considered by the examiner.

Drawings
The drawings filed on 10/29/2019 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sendo (US 2009/0174921, hereinafter as Sendo ‘921) in view of Scheible (US Patent No. 6946693, hereinafter as Schei ‘693).
Regarding Claim 1, Sendo ‘921 teaches a switching device using an electron shuttle, the switching device comprising: 
a substrate (Fig. 2, (3); [0038]); 
a center portion (Fig. 2, (21); [0039]) fixed onto the substrate; 

a second wing portion (Fig. 2, (23); [0038]) extending from the center portion in a second direction and spaced apart from the substrate; 
a conductive first electron shuttle (Fig. 2, (24_left); [0039]) connected to the first wing portion and disposed to be spaced apart from the substrate; and 
a conductive second electron shuttle (Fig. 2, (24_right); [0039] and [0105]) connected to the second wing portion and disposed to be spaced apart from the substrate; and wherein the first electron shuttle and the second electron shuttle are mechanically connected to each other via the center portion, the first wing portion, and the second wing portion and are capable of pivotal movement around the center portion as a pivotal axis in  opposite directions from each other (see para. [0045]-[0047]), and hence when one of the first electron shuttle and the second electron shuttle oscillates, the other oscillates in an interlocked manner (see para. [0047]). Examiner consider the supporting section (24) is the conductive first/second electron shuttle.
Thus, Sendo ‘921 is shown to teach all the features of the claim with the exception of explicitly the feature: “a part of at least one of the center portion, the first wing portion, and the second is wing portion includes a conductive material such that the first electron shuttle and the second electron shuttle are electrically insulated from each other”.
However, Schei ‘693 teaches a part of at least one of the center portion, the first wing portion, and the second is wing portion includes a conductive material (Fig. 3, (44); col. 4, lines 14-36) such that the first electron shuttle and the second electron shuttle are electrically insulated from each other (see Fig. 3).


Regarding Claim 2, Sendo ‘921 teaches a protrusion portion interposed between the substrate and the center portion such that the first wing portion, the second wing portion are spaced apart from the substrate (see Fig. 2).  
Schei ‘693 teaches the first electron shuttle, and the second electron shuttle (44) are spaced apart from the substrate (46) (see Fig. 2).  

Regarding Claim 9, Schei ‘693 teaches the center portion, the first wing portion, and the second wing portion include an insulating material (40) (see Fig. 3).  
Regarding Claim 10, Sendo ‘921 teaches the first direction and the second direction are opposite to each other (see Fig. 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Bozler (US 2009/0146226 A1)			
Nakamura et al. (US 2009/0224850 A1)
Chou et al. (US 2006/0065942 A1)		
Nguyen et al. (US Patent 6249073 B1)
Jones (US Patent 4137511)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829